          Case 8:18-cv-03019-GJH Document 22-7 Filed 04/04/19 Page 1 of 3



                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MARYLAND



AMERICAN CHEMICAL SOCIETY ET AL.,          Case No. 8:18-cv-03019-GJH

                          Plaintiffs,

     v.

RESEARCHGATE GMBH,

                          Defendant.


     DECLARATION OF JOSEPH C. GRATZ IN SUPPORT OF DEFENDANT
  RESEARCHGATE GMBH’S REPLY IN SUPPORT OF ITS MOTION FOR NOTICE
                      UNDER 17 U.S.C. § 501(B)
        Case 8:18-cv-03019-GJH Document 22-7 Filed 04/04/19 Page 2 of 3



       I, Joseph C. Gratz, declare as follows:

       1.      I am an attorney at the law firm of Durie Tangri LLP, representing Defendant

ResearchGate GmbH. I am a member in good standing of the Bar of the State of California. I

make this declaration based upon matters within my own personal knowledge, and if called as a

witness, I could and would competently testify on the matters set forth herein.

       2.      Attached hereto as Exhibit 1 is a true and correct copy of the registration record

for Elsevier Copyright Registration Number TX0007708971.

       3.      Attached hereto as Exhibit 2 is a true and correct copy of the registration record

for Elsevier Copyright Registration Number TX0007909351.

       4.      Attached hereto as Exhibit 3 is a true and correct copy of the registration record

for Elsevier Copyright Registration Number TX0007932625.

       5.      Attached hereto as Exhibit 4 is a true and correct copy of the registration record

for ACS Copyright Registration No. TX0008236476.

       6.      Attached hereto as Exhibit 5 is a true and correct copy of the registration record

for ACS Copyright Registration No. TX0008020443.

       7.      Attached hereto as Exhibit 6 is a true and correct copy of the registration record

for ACS Copyright Registration No. TX0008192004.

       I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct. Executed on April 4, 2019 in San Francisco, California.

                                                               /s/ Joseph C. Gratz
                                                                 Joseph C. Gratz




                                                    1
         Case 8:18-cv-03019-GJH Document 22-7 Filed 04/04/19 Page 3 of 3



                                CERTIFICATE OF SERVICE

        I hereby certify that on April 4, 2019 the within document was filed with the Clerk of the

Court using CM/ECF which will send notification of such filing to the attorneys of record in this

case.


                                                                    [INSERT]




                                                    2
